Title: Joseph C. Cabell to Thomas Jefferson, 17 December 1818 (first letter)
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


          
            Dear Sir,
            Richmond. 17th Decr 1818.
          
          The select committee of the House of Delegates  on the subject of the university has just had a third meeting. 13 members attended. On the question whether the bill should be reported with a blank as to the scite, it was decided to fill in the negative by the casting vote of the Chairman. The Central College was selected as the scite, and the bill reported to the House. The Lexington party sought for further delays under the pretext of wanting time to consider the calculations as to the centre of population, and to bring forward their own claims. I am really fearful for the ultimate fate of the bill. Since the date of my last, I have discovered that the Delegation from the west are forming a combination among themselves to vote against the bill on the passage. Finding themselves in a minority on the question of the Scite, they will endeavor to defeat the measure altogether for the present. There is a party in the East in favor of putting down the Literary fund. Should these parties unite on the question on the passage of the Bill, it will be lost; and this result is much to be apprehended. The fund cannot be put down, & I cannot but hope that many of its enemies will vote for the University as the best means of rectifying what they deem a bad appropriation. On consultation with Col: Nicholas & my brother Wm I determined to publish your calculations as to the centre of population, in this mornings’ enquirer. We deemed the publication essential to unite the eastern delegation on the east of the ridge & to put them under responsibility to their constituents. The anonymous shape was preferrd; but the author is very well known. Knowing the course of argument which the Lexington party would take as to the progress of population since 1810, I have made some auxiliary statements to shew that on the most liberal allowance to the west, we shall have in 1820, a surplus of from 80 to 100,000 white persons. These will be used only in a defensive way.
          
            I am, Dr Sir, faithfully yours
            Joseph C. Cabell
          
        